DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/18/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least claims 1 and 14 have been considered, but are not persuasive. The new ground of rejection cites Uochi US 2007/0126969 as teaching the amended claim limitations in claims 1 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-7, 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US 2007/0146591 in view of Uochi US 2007/0126969.
Regarding claim 1, Kimura discloses an array substrate, in at least figs.1, 3, 21-36 and 85, para.183-185 and 187 and 218-219, comprising 
a plurality of pixel units (see figs.1 and 21-36 and 85 shows one of the pixel units), at least some of which respectively having a reflective region (1001) provided with a reflective layer (11, para.139) in a concave-convex shape (see at least figs.21-36 and 85, para.183-185 and 187 discloses the surfaces of each of the elements 11,12,14 and 16 can be uneven, para.218 and 219 teaches element 13 can be removed) 
wherein a first insulating layer (14 in fig.29, or 16 in fig.30 as an example) is disposed on a light reflecting side of the reflective layer, and a surface of the first insulating layer adjacent to the reflective layer is in a concave-convex shape conforming to the concave-convex shape of the reflective layer (see at least figs.29 and 30 as an example), and a surface of the first insulating layer away from the reflective layer is a planar surface (see at least figs.29 and 30 as an example); and
the at least some of the pixel units further respectively comprise a first electrode (10) and a second electrode (12) which are oppositely disposed in different layers and are spaced apart from each other (see at least figs.29 and 30 as an example), and the first electrode is disposed on a side of the first insulating layer away from the reflective layer (see at least figs.29 and 30 as an example).
Kimura does not explicitly disclose at least some of the plurality of pixel units without a transmissive region.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the plurality of pixel units can be formed without a transmissive region or with a transmissive region as taught by Uoch in the array substrate of Kimura in order to have at least some of the plurality of pixel units without a transmissive region for the purpose of for the purpose of forming a liquid crystal display device.
Regarding claim 2, Kimura discloses the first electrode is a comb electrode and the second electrode is a plate electrode (see at least figs.21-36 and 85).
Regarding claim 3, Kimura discloses a second insulating layer (16 in fig.29, or 18 in fig.30 as an example) disposed on a side of the reflective layer away from the first insulating layer, the surface of the second insulating layer adjacent to the reflective layer is in a concave-convex shape conforming to the concave-convex shape of the reflective layer (see at least figs.29 and 30 as an example).
Regarding claim 4, Kimura discloses the second electrode is disposed on a side of the reflective layer away from the first insulating layer (see at least figs.29,21 and 32 as an example).
Regarding claim 5, Kimura discloses the second electrode is disposed between the reflective layer and the second insulating layer, and the second electrode 
Regarding claim 6, Kimura discloses the second electrode is disposed on a side of the second insulating layer away from the reflective layer (see fig.29).
Regarding claim 7, Kimura discloses the second electrode is disposed on a side of the reflective layer away from the second insulating layer and is a transparent electrode (see at least fig.30 as an example).
Regarding claim 9, Kimura discloses the second electrode (12) is disposed between the first electrode (10) and the first insulating layer (16)(see fig.30),
a third insulating layer (14) is disposed between the second electrode and the first electrode, and the second electrode extends in a plane parallel to a planar surface of the first insulating layer (see fig.30).
Regarding claim 10, Kimura discloses the second electrode is formed integrally with the reflective layer (see at least figs.21 and 32).
Regarding claim 11, Kimura discloses one of the first electrode and the second electrode is a pixel electrode, and the other of the first electrode and the second electrode is a common electrode (para.137).
Regarding claim 13, Kimura discloses each of the pixel units comprises a reflective region (1001)(see at least figs.21-36 and 85).
Regarding claim 14, Kimura discloses a method of manufacturing an array substrate, figs.1, 3, 21-36 and 85, para.183-185 and 187 and 218-219, the array 
forming a reflective layer (11, para.139) in a concave-convex shape in the reflective region (see at least figs.21-36 and 85, para.183-185 and 187 discloses the surfaces of each of the elements 11,12,14 and 16 can be uneven, para.218 and 219 teaches element 13 can be removed); 
forming a first insulating layer (14 in fig.29, or 16 in fig.30 as an example) on a light reflecting side of the reflective layer (see at least figs.29 and 30 as an example); 
performing a planarization process on a surface of the first insulating layer away from the reflective layer to form a planar surface (see at least figs.29 and 30 as an example); and 
forming a first electrode (10) on a side of the first insulating layer away from the reflective layer, the first electrode extending on the planar surface of the first insulating layer (see at least figs.29 and 30 as an example).
Kimura does not explicitly disclose at least some of the plurality of pixel units without a transmissive region.
Uoch discloses a method of manufacturing an array substrate, in at least figs.44-49 and 51-60, at least some of the plurality of pixel units can be formed without a transmissive region (at least figs.44-47 and 57) or with a transmissive region (transissive region B)(see at least figs.48,49,51-56 and 58-60) for the purpose of forming a liquid crystal display device (para.83 and 87).

Regarding claim 15, Kimura discloses forming a second insulating layer (16 in fig.29, or 18 in fig.30 as an example) before forming the reflective layer; 
patterning the second insulating layer such that a surface of the second insulating layer adjacent to a subsequently formed reflective layer is in the concave-convex shape (see at least figs.29 and 30 as an example); and
forming the reflective layer on a side of the second insulating layer in the concave-convex shape such that the reflective layer is also in the concave-convex shape (see at least figs.29 and 30 as an example).
Regarding claim 16, Kimura discloses the planarization process is chemical mechanical grinding process (para.275).
Regarding claim 17, Kimura discloses disposing a second electrode (12) on a side of the reflective layer away from the first insulating layer (see figs.21, 24 and 30 and para.183-185, 187 and 197, when making layers 11 and 12 with uneven surfaces, a second insulating layer on the back of layers 11 and 12 will be used, see figs.24 and 30 and para.187 and 197), or configuring a second electrode (12) as a transparent electrode and disposing the second electrode on a side of the reflective layer away from the second insulating layer (see at least fig.30 as an example).
Regarding claim 18, Kimura discloses a display panel, in at least figs.1, 3, 21-36 and 85, para.183-185 and 187 and 218-219, comprising:
the array substrate of claim 1 (see at least fig.1, the array substrate of fig.1, 3, 21-36 and 85)(see the rejection of claim 1 above).
Regarding claim 19, Kimura discloses a display device, in at least figs.1, 3, 21-36 and 85, para.183-185 and 187 and 218-219, comprising the display panel (see at least fig.1) of claim 18 (see the rejection of claim 18 above).
Regarding claim 20, Kimura discloses a depth of the planarization process to the surface of the first insulating layer away from the reflective layer is less than a thickness of the first insulating layer (para.275 and it’s inherently disclosed by the Kimura see at least figs.3, 29 and 30 to have a depth of the planarization process to the surface of the first insulating layer away from the reflective layer is less than a thickness of the first insulating layer, otherwise there will be no enough depth/thickness of the first insulating layer to cover the reflective layer).

Claim(s) 1-5, 7, 8, 10-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103941454A (provided in the IDS filed on 07/29/2019, See English translation of Wu CN 103941454A) in view of Uochi US 2007/0126969.
Regarding claim 1, Wu discloses an array substrate, in figs.1-3 and 5, comprising a plurality of pixel units (see figs.1-3 and para.70, shows one of the pixels units), at least some of which respectively having a reflective region (see figs.1-3, the region with reflective layer 29) provided with a reflective layer (29) in a concave-convex shape (see figs.2-3), wherein a first insulating layer (27) is disposed on a light reflecting 
the at least some of the pixel units further respectively comprise a first electrode (26) and a second electrode (212) which are oppositely disposed in different layers and are spaced apart from each other (see figs.2-3), and the first electrode is disposed on a side of the first insulating layer away from the reflective layer (see figs.2-3).
Wu does not explicitly disclose at least some of the plurality of pixel units without a transmissive region.
Uoch discloses an array substrate, in at least figs.44-49 and 51-60, at least some of the plurality of pixel units can be formed without a transmissive region (at least figs.44-47 and 57) or with a transmissive region (transissive region B)(see at least figs.48,49,51-56 and 58-60) for the purpose of forming a liquid crystal display device (para.83 and 87).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the plurality of pixel units can be formed without a transmissive region or with a transmissive region as taught by Uoch in the array substrate of Wu in order to have at least some of the plurality of pixel units without a transmissive region for the purpose of for the purpose of forming a liquid crystal display device.
Regarding claim 2, Wu discloses the first electrode is a comb electrode and the second electrode is a plate electrode (see figs.2-3).
Regarding claim 3, Wu discloses a second insulating layer (28) disposed on a side of the reflective layer away from the first insulating layer, the surface of the second insulating layer adjacent to the reflective layer is in a concave-convex shape conforming to the concave-convex shape of the reflective layer (see figs.2-3).
Regarding claim 4, Wu discloses the second electrode is disposed on a side of the reflective layer away from the first insulating layer (see fig.2).
Regarding claim 5, Wu discloses the second electrode is disposed between the reflective layer and the second insulating layer (see fig.2), and the second electrode is in a concave-convex shape conforming to the concave-convex shape of the reflective layer (see fig.2).
Regarding claim 7, Wu discloses the second electrode is disposed on a side of the reflective layer away from the second insulating layer and is a transparent electrode (see fig.3).
Regarding claim 8, Wu discloses the second electrode is disposed between the reflective layer and the first insulating layer, and the second electrode is in a concave-convex shape conforming to the concave-convex shape of the reflective layer (see fig.3).
Regarding claim 10, Wu discloses the second electrode is formed integrally with the reflective layer (see para.64 and figs.2 and 3).
Regarding claim 11, Wu discloses one of the first electrode and the second electrode is a pixel electrode, and the other of the first electrode and the second electrode is a common electrode (see figs.2-3 and para.63).
Regarding claim 13, Wu discloses each of the pixel units comprises a reflective region (see figs.2-3).
Regarding claim 14, Wu discloses a method of manufacturing an array substrate, in at least figs.1-3 and 5, the array substrate comprising a plurality of pixel units (see figs.1-3 and para.70 shows one of the pixels units), at least some of which respectively having a reflective region (see figs.1-3, the region with reflective layer 29), the method comprising at least:
forming a reflective layer (29) in a concave-convex shape in the reflective region; forming a first insulating layer (27) on a light reflecting side of the reflective layer; 
performing a planarization process on a surface of the first insulating layer away from the reflective layer to form a planar surface (see figs.2-3); and forming a first electrode (26) on a side of the first insulating layer away from the reflective layer, the first electrode extending on the planar surface of the first insulating layer (see figs.2-3).
Wu does not explicitly disclose at least some of the plurality of pixel units without a transmissive region.
Uoch discloses a method of manufacturing an array substrate, in at least figs.44-49 and 51-60, at least some of the plurality of pixel units can be formed without a transmissive region (at least figs.44-47 and 57) or with a transmissive region (transissive region B)(see at least figs.48,49,51-56 and 58-60) for the purpose of forming a liquid crystal display device (para.83 and 87).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the plurality of pixel units can be formed without a transmissive region or with a transmissive region as 
Regarding claim 15, Wu discloses forming a second insulating layer (28) before forming the reflective layer (see figs.2-3); 
patterning the second insulating layer such that a surface of the second insulating layer adjacent to a subsequently formed reflective layer is in the concave-convex shape (see figs.2-3); and
forming the reflective layer on a side of the second insulating layer in the concave-convex shape such that the reflective layer is also in the concave-convex shape (see figs.2-3).
Regarding claim 17, Wu discloses disposing a second electrode on a side of the reflective layer away from the first insulating layer (see fig.2), or configuring a second electrode as a transparent electrode and disposing the second electrode on a side of the reflective layer away from the second insulating layer (see fig.3).
Regarding claim 18, Wu discloses a display panel, in at least figs.1-5, comprising:
the array substrate of claim 1 (see the rejection of claim 1 above).
Regarding claim 19, Wu discloses a display device, in figs.1-5, comprising the display panel of claim 18 (see the rejection of claim 1 above).
Regarding claim 20, Wu discloses a depth of the planarization process to the surface of the first insulating layer away from the reflective layer is less than a thickness of the first insulating layer (it’s inherently disclosed by the Wu see figs.2-3, otherwise .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US 2007/0146591 in view of Uochi US 2007/0126969 as applied to claim 7 above, and further in view of Wu CN 103941454A.
Regarding claim 8, Kimura in view of Uochi does not explicitly disclose the second electrode is disposed between the reflective layer and the first insulating layer, and the second electrode is in a concave-convex shape conforming to the concave-convex shape of the reflective layer.
Wu discloses an array substrate, in at least figs.1-3 and 5, the second electrode (212) is disposed between the reflective layer (29) and the first insulating layer (27), and the second electrode is in a concave-convex shape conforming to the concave-convex shape of the reflective layer (see fig.3) for the purpose of forming the second electrode on the surface of the reflective layer away from the substrate (para.64).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second electrode is disposed between the reflective layer and the first insulating layer, and the second electrode is in a concave-convex shape conforming to the concave-convex shape of the reflective layer as taught by Wu in the array substrate of Kimura in view of Uochi for the purpose of forming the second electrode on the surface of the reflective layer away from the substrate.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103941454A in view of Uochi US 2007/0126969 as applied to claim 4 above, and further in view of Kimura US 2007/0146591.
Regarding claim 6, Wu in view of Uochi does not explicitly disclose the second electrode is disposed on a side of the second insulating layer away from the reflective layer.
Kimura discloses an array substrate, in at least figs.29, 23 and 34, the second electrode (12) is disposed on a side of the second insulating layer (16) away from the reflective layer (11) (see fig.29) for the purpose of forming the second electrode and the reflective layer in different layers (para.170).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second electrode is disposed on a side of the second insulating layer away from the reflective layer as taught by Kimura in the array substrate of Wu in view of Uochi for the purpose of forming the second electrode and the reflective layer in different layers.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103941454A in view of Uochi US 2007/0126969 as applied to claim 7 above, and further in view of Kimura US 2007/0146591.
Regarding claim 9, Wu in view of Uochi does not explicitly disclose the second electrode is disposed between the first electrode and the first insulating layer, a third insulating layer is disposed between the second electrode and the first electrode, and 
Kimura discloses an array substrate, in at least figs.30, 24 and 35, the second electrode (12) is disposed between the first electrode (10) and the first insulating layer (16), a third insulating layer (14) is disposed between the second electrode and the first electrode, and the second electrode extends in a plane parallel to a planar surface of the first insulating layer (see fig.30) for the purpose of forming a storage capacitor between the second electrode and the reflective layer for storing an image signal (para.117).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second electrode is disposed between the first electrode and the first insulating layer, a third insulating layer is disposed between the second electrode and the first electrode, and the second electrode extends in a plane parallel to a planar surface of the first insulating layer as taught by Kimura in the array substrate of Wu in view of Uochi for the purpose of forming a storage capacitor between the second electrode and the reflective layer for storing an image signal.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 103941454A in view of Uochi US 2007/0126969 as applied to claim 7 above, and further in view of Kimura US 2007/0146591.
Regarding claim 16, Wu in view of Uochi does not explicitly disclose the planarization process is chemical mechanical grinding process.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the planarization process is chemical mechanical grinding process as taught by Kimura in the array substrate of Wu in view of Uochi for the purpose of forming a storage capacitor between the second electrode and the reflective layer for storing an image signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIA X PAN/Primary Examiner, Art Unit 2871